DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11, 12 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regits et al. (U.S. Publication No. 2010/0266448).
Concerning independent claim 1, note that the activation pouch is not positively claimed, but merely an activation chamber adapted to contain an activation pouch.  As such, the claims will be examined accordingly.
Regits discloses a system for providing decontamination, comprising:
An activation chamber (222) having an air/gas inlet (212) and an air/gas outlet (202); and 
An activator comprising a first air/gas blower (444) adapted to blow air/gas through the activation chamber between the air/gas inlet (212) and the air/gas outlet (212) as set forth in paragraphs 36-38;
Wherein the activation chamber (222) is adapted to contain an activation pouch exposed to the air/gas blown between the air/gas inlet (212) and the air/gas outlet (202);
Wherein the activation pouch is adapted to receive and hold water and a reagent to generate a ClO2 gas and to release the ClO2 gas into the air/gas blown between the air/gas inlet (212) and the air/gas outlet (202) as a decontamination fumigant for providing the decontamination (paragraphs 6-9).  See Figures 1 & 2 and paragraphs 32-209.

With respect to claim 2, Regits also discloses that the activation chamber and the activator make up a portion of a single unit denoted as a Mini Chlorine Dioxide Generator decontamination system (paragraph 32), which will meet the limitations of said chamber and said activator comprising a single unit.

Regarding claims 3-5, Regits continues to disclose a first portable, flexible and sealable enclosure (1502) comprising a first interior space adapted to contain an item and an air/gas inlet port (1512) in fluid communication with the air/gas outlet of the activation chamber (222) to receive the decontamination fumigant to decontaminate the item (paragraphs 46-52).

With respect to claim 6, Regits further discloses that the system comprises a first conduit (108) coupled between the air/gas outlet (202) of the activation chamber (222) and the air/gas inlet port (1512) of the first sealable enclosure (1502) to deliver the decontamination fumigant to the item (paragraphs 38, 42 and 47).

Concerning claim 8, the reference continues to disclose that the first sealable enclosure (1502) comprising an air/gas outlet port (1532) in fluid communication with the first air/gas blower (444) to return the decontamination fumigant to the air/gas blower (444) as set forth in paragraphs 36 and 47 (Figures 1A and 15).

Regarding claim 9, Regits also discloses a neutralizing area (333) that is adapted to receive and neutralize the decontamination fumigant, wherein the neutralizing area is in fluid communication with the air/gas outlet port (1532) of the first sealable enclosure (1502) to receive the decontamination fumigant, and is in fluid communication with the first air/gas blower (444) to provide neutralized decontamination fumigant (paragraph 43).

With respect to claim 11, Regits further discloses a second air/gas blower (401) in fluid communication with the air/gas outlet (202) of the activation chamber (222) and the air/gas inlet port (1512) of the first sealable enclosure (1502) to deliver the decontamination fumigant to decontaminate the item (Figure 1A; paragraph 39).

Concerning claim 12, Regits also discloses a first conduit at check valve (402) coupled between the second air/gas blower (401) and the air/gas inlet port (1502) of the first sealable enclosure (1502) to deliver the decontamination fumigant to the item (Figure 1A).

Regarding claims 23 and 24, the reference further discloses that the activation chamber (222) is adapted to contain an activation pouch that is portable and disposable, wherein the activation pouch comprises a material that is substantially permeable to air and gas and substantially impermeable to water and ClO2 gas generating reaction by-products (paragraphs 38-41).

With respect to claims 25 and 26, Regits continues to disclose that the activation chamber (222) is adapted to contain an activation pouch that comprises a pouch body configured to have an expandable opening and an expandable interior volume adapted to retain the mixture of the reagent and water, and a support plate adapted to receive and retain the pouch body and to cause the opening and interior volume to expand; wherein the pouch body comprises a unitary piece of flexible material (paragraphs 38-41).

Concerning claim 27, Regits also discloses that the activation chamber (222) is adapted to receive and retain the support plate with the activation pouch suspended in the activation chamber (paragraphs 38-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Regits et al. (U.S. Publication No. 2010/0266448) in view of Brown eta l. (U.S. Publication No. 2005/0147527).
Regits is relied upon as set forth above.  Regits does not appear to disclose a first conduit coupled between the air/gas outlet of the activation chamber and the item through the air/gas inlet port of the first sealable enclosure to deliver the decontamination fumigant to the item.  Brown discloses a system for providing decontamination, wherein the system includes an activation chamber (22) with an air/gas inlet and outlet (Figure 1), and a first sealable enclosure (32) with an item (11) located therein for decontamination (paragraphs 9-12).  The reference continues to disclose a first conduit ending at port (14) coupled between the air/gas outlet of the activation chamber (22) and the item (11) through an air/gas inlet port of the first sealable enclosure (32) to deliver the decontamination fumigant to the item (Figure 1); wherein said configuration is provided in order to directly deliver the decontaminant to the item without diluting said decontaminant within the enclosure (paragraphs 46-48).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a first conduit coupled between the air/gas outlet of the activation chamber and the item through the air/gas inlet port of the first sealable enclosure in Regits in order to directly deliver the decontaminant to the item without diluting said decontaminant within the enclosure as exemplified by Brown.

Concerning claim 13, because Regits discloses a first conduit coupled between the second air/gas blower (401) and the first sealable enclosure (1502), and Brown teaches a conduit coupled between blowers and directly to the items in need for decontamination through an inlet port of the first sealable enclosure (Figure 1; paragraphs 46-48); then it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to also provide a first conduit coupled between the second air/gas blower and the item through the air/gas inlet port of the first sealable enclosure in Regits in order to directly deliver the decontaminant to the item without diluting said decontaminant within the enclosure as exemplified by Brown.  As such, claim 13 is unpatentable over Regits in view of Brown as well.

Regarding claim 10, Regits does not appear to disclose a second sealable enclosure having a second interior space adapted to contain the first sealable enclosure and an air/gas inlet port in fluid communication with the air/gas outlet of the activation chamber to deliver the decontamination fumigant to decontaminate the first sealable enclosure.  Brown discloses a system for providing decontamination, wherein the system includes an activation chamber (22) with an air/gas inlet and outlet (Figure 1), and a first sealable enclosure (11) with an item (12) located therein for decontamination (paragraphs 9-12).  The reference continues to disclose a second sealable enclosure (32) having a second interior space adapted to contain the first sealable enclosure (11) and an air/gas inlet port connected to valve (16) in fluid communication with the air/gas outlet of the activation chamber (22) to deliver the decontamination fumigant to decontaminate the first sealable enclosure; wherein the second sealable enclosure (32) that is adapted to contain the first sealable enclosure (11) is provided in order to control the environment around the first sealable enclosure (paragraphs 46-48).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a second sealable enclosure that is adapted to contain the first sealable enclosure of Regits, and an air/gas inlet port in fluid communication with the air/gas outlet of the activation chamber to deliver the decontamination fumigant to decontaminate the first sealable enclosure in order to control the environment around the first sealable enclosure as exemplified by Brown.  As such, claim 10 is also unpatentable over Regits in view of Brown.

With respect to claim 14, Regits does not appear to disclose a second sealable enclosure having a second interior space adapted to contain the first sealable enclosure, but does disclose an air/gas inlet port in fluid communication with the second air/gas blower (401) to deliver the decontamination agent fumigant to decontaminate the first sealable enclosure (1502).  Nonetheless as noted above, Brown discloses a second sealable enclosure (32) having a second interior space that is adapted to contain the first sealable enclosure (11) in order to control the environment around the first sealable enclosure (paragraphs 46-48).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a second sealable enclosure having a second interior space that is adapted to contain the first sealable enclosure of Regits in order to control the environment around the first sealable enclosure as exemplified by Brown.  Thus, claim 14 is further unpatentable over Regits in view of Brown.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Regits et al. (U.S. Publication No. 2010/0266448) in view of Karle (U.S. Publication No. 2003/0133834).
Regits is relied upon as set forth above.  While Regits discloses that the activation chamber (222) is adapted to contain an activation pouch having an opening, the reference does not appear to disclose that the activation chamber has a second air/gas inlet for receiving a flow of air, the second air/gas inlet being adapted to direct the flow of air into the opening of the activation pouch for agitating the mixture of the reagent and water.  Karle discloses a system for providing decontamination, wherein the system includes an activation chamber (112) having an air/gas inlet connected to incoming air as shown in Figure 5, wherein the activation chamber is adapted to contain an activation pouch having an opening.  The reference continues to disclose that the activation chamber has a second air/gas inlet for receiving air, which is shown with the conduit exiting converter (116) and entering into activation chamber (112), the second air/gas inlet being adapted to direct the flow of air into the opening of the activation pouch for agitating the mixture of the reagent and water in order to create a closed loop recirculation system for the air in said system (paragraph 36).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the activation chamber of Regits with a second air/gas inlet for receiving a flow of air, the second air/gas inlet being adapted to direct the flow of air into the opening of the activation pouch for agitating the mixture of the reagent and water in order to create a closed loop recirculation system for the air in said system as exemplified by Karle.  Thus, claim 22 is unpatentable over Regits in view of Karle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,013,819 (herein referred to as ‘819). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-14 and 22-27 are met by claims 1-20 of ‘819.  More specifically, each are directed to a system for providing decontamination that includes an activation chamber having an inlet and outlet, an activator with a first blower adapted to blow air/gas through the activation chamber between the inlet and the outlet.  The activation chamber of the instant application and ‘819 are both adapted to contain an activation pouch exposed to the air/gas blown between the inlet and the outlet, and the activation pouch of each are adapted to receive and hold water and a reagent to generate a ClO2 gas and to release the ClO2 gas into the air/gas blown between the inlet and the outlet as a decontamination fumigant for providing the decontamination.  As such, the obviousness type double patenting rejection exists.

Claims 1-14 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,596,284 (herein referred to as ‘284). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-14 and 22-27 are met by claims 1-12 of ‘284.  More specifically, each are directed to a system for providing decontamination that includes an activation chamber having an inlet and outlet, an activator with a first blower adapted to blow air/gas through the activation chamber between the inlet and the outlet.  The activation chamber of the instant application and ‘284 are both adapted to contain an activation pouch exposed to the air/gas blown between the inlet and the outlet, and the activation pouch of each are adapted to receive and hold water and a reagent to generate a ClO2 gas and to release the ClO2 gas into the air/gas blown between the inlet and the outlet as a decontamination fumigant for providing the decontamination.  As such, the obviousness type double patenting rejection exists.

Claims 1-14 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,943,620) (herein referred to as ‘620). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-14 and 22-27 are met by claims 1-28 of ‘620.  More specifically, each are directed to a system for providing decontamination that includes an activation chamber having an inlet and outlet, an activator with a first blower adapted to blow air/gas through the activation chamber between the inlet and the outlet.  The activation chamber of the instant application and ‘620 are both adapted to contain an activation pouch exposed to the air/gas blown between the inlet and the outlet, and the activation pouch of each are adapted to receive and hold water and a reagent to generate a ClO2 gas and to release the ClO2 gas into the air/gas blown between the inlet and the outlet as a decontamination fumigant for providing the decontamination.  As such, the obviousness type double patenting rejection exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al. (U.S. Publication No. 2008/0286147) discloses a system for decontamination with chlorine dioxide (paragraphs 7-35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799